EXHIBIT 10.3

     
(AHCCCS LOGO) [c12010c1201001.gif]
  ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM ADMINISTRATION
DIVISION OF BUSINESS AND FINANCE
SECTION A: CONTRACT

             
1. AMENDMENT
    NUMBER:
2.   CONTRACT
NO.: 3.   EFFECTIVE DATE OF
AMENDMENT: 4.   PROGRAM
13
  YH09-0001-07   October 1, 2010   DHCM — ACUTE

5. CONTRACTOR’S NAME AND ADDRESS:
VHS Phoenix Health Plan, LLC
7878 N. 16th St., Suite 105
Phoenix, AZ 85020
6. PURPOSE OF AMENDMENT: To amend Section B, Capitation Rates, effective
October 1, 2010 through September 30, 2011.
7. THE CONTRACT REFERENCED ABOVE FOLLOWS
To amend Section B, Capitation Rates, effective October 1, 2010 through
September 30, 2011.
NOTE: Please sign, date, and return executed file by E-Mail to: Mark Held at
Mark.Held@azahcccs.gov

     
 
  Sr. Procurement Specialist
 
  AHCCCS Contracts and Purchasing
 
  and Stewart McKenzie at
 
  Stewart.McKenzie@azahcccs.gov

8. EXCEPT AS PROVIDED FOR HEREIN, ALL TERMS AND CONDITIONS OF THE ORIGINAL
CONTRACT NOT HERETOFORE CHANGED AND/OR AMENDED REMAIN UNCHANGED AND IN FULL
EFFECT.
IN WITNESS WHEREOF THE PARTIES HERETO SIGN THEIR NAMES IN AGREEMENT

         
9. SIGNATURE OF AUTHORIZED REPRESENTATIVE:
      10. SIGNATURE OF AHCCCSA CONTRACTING OFFICER:
 
       
/s/ Nancy Novick
      /s/ Michael Veit
 
       
TYPED NAME: NANCY NOVICK
      TYPED NAME: MICHAEL VEIT
TITLE: CHIEF EXECUTIVE OFFICER
      TITLE: CONTRACTS & PURCHASING ADMINISTRATOR
 
       
DATE: 1-17-11
      DATE: JANUARY 5, 2011

 

 



--------------------------------------------------------------------------------



 



ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM
REVISED CAPITATION RATE SUMMARY — CYE 11 ACUTE RATES RISK ADJUSTED WITH 100% OF
CYE 10 FACTORS
Phoenix Health Plan
10/1/10-9/30/11

                                                                             
TANF     TANF     TANF     TANF     TANF     SSI     SSI         Title XIX and
KidsCare Rates 1:   <1, M/F     1-13, M/F     14-44, F     14-44, M     45+, M/F
    w/ Med     w/o Med     Non-MED  
4
  Apache/Coconino/Mohave/Navajo   $ 540.94     $ 114.08     $ 275.59     $
166.92     $ 377.04     $ 107.68     $ 816.24     $ 460.93  
6
  Yavapai   $ 553.24     $ 113.10     $ 284.63     $ 179.62     $ 415.24     $
133.51     $ 875.73     $ 566.85  
8
  Gila/Pinal   $ 480.12     $ 109.26     $ 265.40     $ 176.95     $ 380.79    
$ 134.34     $ 889.56     $ 466.00  
10
  Pima   $ 542.07     $ 89.71     $ 210.86     $ 122.17     $ 325.24     $
102.09     $ 814.38     $ 390.01  
12
  Maricopa   $ 501.68     $ 113.20     $ 244.34     $ 158.81     $ 415.73     $
146.66     $ 730.40     $ 489.53  

      1.   Rates have been adjusted for $35,000 Reinsurance Deductible

 

 